Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of June 28, 2013 (the
“Effective Date”), between Claire’s Stores, Inc., a Florida corporation (the
“Company”), and J. Per Brodin (the “Executive”).

WHEREAS, the Executive was hired by the Company in February 2008.

WHEREAS, in February 2008, the Executive and the Company agreed to certain terms
and conditions regarding the Executive’s employment, and the Company and the
Executive desire to document and update these provisions in writing for the
avoidance of doubt in the future.

WHEREAS, the Executive currently serves as Global Executive Vice President and
Chief Financial Officer of the Company and Claire’s Inc., the parent of the
Company (“Parent”).

WHEREAS, the Company and the Executive have agreed to the terms and conditions
set forth herein and the Executive has agreed to his continued employment under
these terms and conditions.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1. Employment of Executive; Duties.

1.1     Title. During the Employment Period (as defined in Section 2 hereof),
the Executive shall serve as Global Executive Vice President and Chief Financial
Officer of the Company and the Parent.

 

  1.2 Duties.

(a) During the Employment Period, the Executive shall have such executive and
managerial powers and duties as may be assigned to the Executive by the Chief
Executive Officer or the Board of Directors (the “Board”) of the Company or
Parent, commensurate with the Executive’s position as Global Executive Vice
President and Chief Financial Officer, and shall report to the Chief Executive
Officer or the Board. The Board or the Chief Executive Officer may adjust the
duties and responsibilities of the Executive, notwithstanding the specific title
set forth in Section 1.1 hereof, based upon the Company’s or Parent’s needs from
time to time. Except for sick leave, reasonable vacations and excused leaves of
absence, the Executive shall, throughout the Employment Period, devote the whole
of the Executive’s working time, attention, knowledge and skills faithfully, and
to the best of the Executive’s ability, to the duties and responsibilities of
the Executive’s positions in furtherance of the business affairs and activities
of the Company and its subsidiaries and Affiliates (as defined in Section 5.4(a)
hereof.



--------------------------------------------------------------------------------

(b) During the Employment Period, the Executive’s principal place of employment
shall be at the Company’s office in Hoffman Estates, Illinois. The Executive
shall maintain his principal residence in the greater Chicago metropolitan area.

(c) The Executive shall at all times be subject to, comply with, observe and
carry out (i) the Company’s rules, regulations, policies and codes of ethics
and/or conduct applicable to its employees generally and in effect from time to
time and (ii) such rules, regulations, policies, codes of ethics and/or conduct,
directions and restrictions as the Board may from time to time reasonably
establish or approve generally for senior executive officers of the Company.

2.     Term of Employment. The Executive’s employment commenced on February 11,
2008. This Agreement shall govern the terms and conditions of the Executive’s
continued employment by the Company, and the termination thereof, during the
period that commences on the Effective Date and ends on June 30, 2014 (the
“Term”), provided that the Term shall automatically be extended for successive
one year periods unless either party provides written notice (a “Notice of
Non-Renewal”) at least ninety (90) days prior to the expiration of the Term that
the Term shall not be further extended. The portion of the Term during which the
Executive is actually employed by the Company under this Agreement is referred
to as the “Employment Period”.

 

3. Compensation and General Benefits.

 

  3.1 Base Salary.

(a) As of the Effective Date, the Executive’s base salary is at a rate equal to
$ 555,000 per annum (such base salary, as may be adjusted from time to time
pursuant to Section 3.1(b), is referred to herein as the “Base Salary”). The
Executive’s Base Salary, less amounts required to be withheld under applicable
law, shall be payable in equal installments in accordance with the Company’s
normal payroll practices and procedures in effect from time to time for the
payment of salaries to officers of the Company, but in no event less frequently
than monthly.

(b) The Board or its Compensation Committee with input from the Chief Executive
Officer shall review the Executive’s performance on an annual basis and, based
on such review, may change the Base Salary, as it, acting in its sole
discretion, shall determine to be reasonable and appropriate.

3.2     Bonus. Pursuant to the Company’s Annual Incentive Plan (the “AIP”), with
respect to each fiscal year of the Company that ends during the Employment
Period, the Executive shall be eligible to receive from the Company an annual
performance bonus (the “Annual Bonus”), based upon the attainment of annual
goals established by the Board or the Compensation Committee of the Board, which
may include comparable store sales, earnings before interest, taxes,
depreciation and amortization (“EBITDA”) and/or cash generation goals. The
Annual Bonus shall be prorated based on the actual period of

 

2



--------------------------------------------------------------------------------

employment. Currently, the applicable percentages for threshold and maximum
levels of performance are twenty-five percent (25%) and one hundred seventy five
percent (175%), respectively, of Executive’s Base Salary paid during the
applicable fiscal year if such levels of performance established by the Board or
Compensation Committee of the Board are met. Any Annual Bonus earned shall be
payable in full as soon as reasonably practicable following the determination
thereof, which is typically May of the following year (unless administratively
impracticable to do so because the Company’s results for the applicable year had
not yet been finalized) and in accordance with the Company’s normal payroll
practices and procedures. Except as otherwise expressly provided in the AIP and
Section 4 hereof, any Annual Bonus (or portion thereof) payable under this
Section 3.2 shall not be earned and payable unless the Executive is employed by
the Company on the day the Annual Bonus is paid by the Company in accordance
with the Company’s normal payroll practices and procedures.

3.3     Expenses. In addition to any amounts to which the Executive may be
entitled pursuant to the other provisions of this Section 3 or elsewhere herein,
the Executive shall be entitled to receive reimbursement from the Company for
all reasonable and necessary expenses incurred by the Executive during the Term
in performing the Executive’s duties hereunder on behalf of the Company or the
Company Parent, subject to, and consistent with, the Company’s policies for
expense payment and reimbursement, in effect from time to time.

 

  3.4 Benefits.

(a) During the Employment Period, in addition to any amounts to which the
Executive may be entitled pursuant to the other provisions of this Section 3 or
elsewhere herein, the Executive shall be entitled to participate in, and to
receive benefits under, any benefit plans, arrangements or policies made
available by the Company to its senior executive officers generally, subject to
and on a basis consistent with the terms, conditions and overall administration
of each such plan, arrangement or policy; provided that the Executive shall be
entitled to no less than four weeks of vacation to be taken in accordance with
Company policy.

(b) During the Employment Period, the Company shall provide the Executive with a
monthly automobile allowance, which as of the Effective Date, shall be $850.

 

  3.5 Employee Stock Options.

(a) Claire’s, Inc. has adopted a stock option plan that has been filed publicly
with the Securities and Exchange Commission (the “Plan”) for the grant of stock
options to employees or directors of the Company or of any subsidiary of the
Company to purchase shares of Common Stock of Claire’s, Inc. (the “Common
Stock”).

(b) The Executive shall be eligible for grants of options under the Plan, as
determined by the Board or the Compensation Committee of the Board.

 

3



--------------------------------------------------------------------------------

4. Termination.

4.1     General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4.

 

  4.2 Death or Disability of the Executive.

(a) The employment of the Executive hereunder (and the Employment Period) shall
terminate upon (i) the death of the Executive and (ii) at the option of the
Company, upon not less than fifteen (15) days prior written notice to the
Executive or the Executive’s personal representative or guardian, if the
Executive suffers a “Total Disability” (as defined in Section 4.2(b) hereof).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be, a prorated
share of the Annual Bonus pursuant to Section 3.2 hereof (based on the period of
actual employment) that the Executive would have been entitled to had the
Executive worked the full year during which the termination occurred, which
bonus shall be based on actual performance of the Company for the year of such
termination. Any bonus shall be payable as soon as reasonably practicable
following the determination thereof, but in no event later than April 15 of the
following year (unless administratively impracticable to do so because the
Company’s results for the applicable year had not yet been finalized), and in
accordance with the Company’s normal payroll practices and procedures.

(b) For purposes of this Agreement, “Total Disability” shall mean (i) if the
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), (ii) the written
determination by a physician selected by the Company and acceptable to Executive
(which acceptance shall not be unreasonably withheld), (which expense shall be
paid by the Company) that, because of a medically determinable disease, injury
or other physical or mental disability, the Executive is unable substantially to
perform, with or without reasonable accommodation, the material duties of the
Executive required hereby, and that such disability has lasted for ninety
(90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Company reasonably determines are
relevant to a determination of whether the Executive is mentally and/or
physically disabled or are required by the Company physician, (y) furnish such
medical information as may be reasonably requested and (z) waive any applicable
physician patient privilege that may arise because of such

 

4



--------------------------------------------------------------------------------

examination. All expenses incurred by the Executive under this subsection shall
be paid by the Company.

4.3     Termination by the Company Without Cause, Non-Renewal of the Agreement
by the Company, Resignation by the Executive For Good Reason

(a) The Company may terminate the Executive’s employment without “Cause” (as
defined in Section 4.3(f)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive. In addition, the Company may terminate the
Executive upon expiration of the Term by providing a Notice of Non-Renewal
pursuant to Section 2 hereof.

(b) The Executive may resign, and thereby terminate the Executive’s employment
(and the Employment Period), at any time for “Good Reason” (as defined in
Section 4.3(e) hereof), upon not less than thirty (30) days’ prior written
notice to the Company specifying in reasonable detail the reason therefore;
provided, however, that the Company shall have a reasonable opportunity to cure
any such Good Reason (to the extent possible) within such thirty (30) day notice
period after the Company’s receipt of such notice; and provided further that, if
the Company is not seeking to cure, the Company shall not be obligated to allow
the Executive to continue working during such period and may, in its sole
discretion, accelerate such termination of employment (and the Employment
Period) to any date during such period. Executive may not terminate employment
under this Agreement for Good Reason regarding any of the Company’s acts or
omissions of which Executive had actual notice for sixty (60) days or more prior
to giving notice of termination for Good Reason.

(c) In the event the Executive’s employment is terminated pursuant to this
Section 4.3, then, subject to Section 4.3(d) hereof, the following provisions
shall apply:

(i) The Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate in effect prior to such termination) for a twelve (12)-month period
following such date of termination, with all such amounts payable in accordance
with the Company’s normal payroll practices and procedures in the same manner
and at the same time as though the Executive remained employed by the Company.

(ii) In the event the Executive’s employment is terminated pursuant to this
Section 4.3 without Cause, and if the Company has previously effected reductions
in the Executive’s Base Salary and the base salary of all senior executives of
the Company, which reductions were substantially similar, then the Base Salary
rate for purposes of Section 4.3(c)(i) hereof shall be the Base Salary rate in
effect immediately prior to such reductions.

 

5



--------------------------------------------------------------------------------

(iii) If the Executive elects continuation coverage (with respect to the
Executive’s coverage and/or any eligible dependent coverage) under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to the Company’s group health insurance plan, the
Executive shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage. Unless prohibited by law, the Company shall reimburse the
Executive for any portion of the monthly cost of COBRA Continuation Coverage
that exceeds the amount of the monthly health insurance premium (with respect to
the Executive’s coverage and/or any eligible dependent coverage) payable by the
Executive immediately prior to the date of Executive’s termination, such
reimbursements to continue for a period of twelve (12) months. The Company shall
pay the reimbursements on a monthly basis in accordance with the Company’s
normal payroll practices and procedures.

(d) As a condition precedent to the Executive’s right to receive the benefits
set forth in Section 4.3(c) hereof, the Executive agrees to execute, no later
than thirty (30) days following the date of the Executive’s termination of
employment, a release of the Company and its respective Affiliates, officers,
directors, stockholders, employees, agents, insurers, representatives and
successors from and against any and all claims that the Executive may have
against any such Person (as defined in Section 5.4(f) hereof) relating to the
Executive’s employment by the Company and the termination thereof, in the form
attached hereto as Exhibit A, as such form may be amended from time to time to
comply with changes in law. In addition, the Executive agrees that his right to
receive and retain the benefits set forth in Section 4.3(c) hereof shall be
conditional upon his continuing compliance with the restrictive covenants
contained in Section 5.

(e) For purposes of this Agreement, the Executive would be entitled to terminate
the Executive’s employment for “Good Reason” if without the Executive’s prior
written consent:

(i) the Company fails to comply with any material obligation imposed by this
Agreement;

(ii) the Company effects a reduction in the Executive’s Base Salary for his
duties as Global Executive Vice President and Chief Financial Officer, unless
all senior executives of the Company receive a substantially similar reduction
in base salary; or

(iii) the Company requires the Executive to be based (excluding regular travel
responsibilities) at any office or location more than 75 miles outside of
Hoffman Estates, Illinois.

(f) For purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following events:

 

6



--------------------------------------------------------------------------------

(i) an act of fraud, embezzlement, theft or any other material violation of law
that occurs during or in the course of Executive’s employment with the Company;

(ii) intentional damage to the Company’s assets;

(iii) intentional disclosure of the Company’s confidential information contrary
to the Company’s policies;

(iv) material breach of Executive’s obligations under this Agreement;

(v) intentional engagement in any activity which would constitute a breach of
Executive’s duty of loyalty or of the Executive’s obligations under this
Agreement;

(vi) material breach of any material policy of the Company or Company Parent
that has been communicated to the Executive in writing;

(vii) the willful and continued failure to substantially perform Executive’s
duties for the Company (other than as a result of incapacity due to physical or
mental illness); or

(viii) willful conduct by Executive that is demonstrably and materially
injurious to the Company, monetarily or otherwise.

For purposes of this Section 4.3(f), an act, or a failure to act, shall not be
deemed “willful” or “intentional” unless it is done, or omitted to be done, by
Executive in bad faith or without a reasonable belief that Executive’s action or
omission was in the best interest of the Company. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause”.

(g) Notwithstanding the other provisions of this Section 4.3, all payments due
and payable in accordance with this Section 4.3(c)(i) that have not yet been
paid to Executive shall be reduced by an amount equal to any amounts that the
Executive receives in connection with any other employment or consulting
arrangement during the applicable severance period referenced herein. The
Executive shall notify the Company in writing within three (3) business days of
accepting any new employment or consulting arrangement that would be the subject
of such offset.

4.4     Termination For Cause, Voluntary Resignation Other Than For Good Reason
or Election Not to Extend the Term by the Executive.

(a)(i) the Company may, upon action of the Board, terminate the employment of
the Executive (and the Employment Period) at any time for “Cause,” (ii) the
Executive may voluntarily resign other than for Good Reason and thereby
terminate the Executive’s employment (and the Employment Period) under this
Agreement at any time upon not less than thirty (30) days’

 

7



--------------------------------------------------------------------------------

prior written notice or (iii) the Executive may provide a Notice of Non-Renewal
pursuant to Section 2 hereof, in which case the Executive’s employment will
terminate upon expiration of the Term then in effect at the time of such Notice
of Non-Renewal.

(b) Upon termination by the Company for Cause, by the Executive as the result of
resignation for other than for Good Reason, or by the Executive at the end of
the Term following a Notice of Non-Renewal provided by the Executive, the
Executive shall be entitled to receive all amounts of earned but unpaid Base
Salary and benefits accrued and vested through the date of such termination.

(c) Before the Company may terminate the Executive for Cause pursuant to
Section 4.4(a)(i), the Board shall deliver to the Executive a written notice of
the Company’s intent to terminate the Executive for Cause, and the Executive
shall have been given a reasonable opportunity to cure any such acts or
omissions (which are susceptible of cure as reasonably determined by the Board
by majority vote thereof) within thirty (30) days after the Executive’s receipt
of such notice.

4.5     Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by the
Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the Executive, from any and all officer, director
and/or director positions that the Executive, immediately prior to such
termination, (a) held with the Company or any of its Affiliates and (b) held
with any other entities at the direction of, or as a result of the Executive’s
affiliation with, the Company or any of its Affiliates. If for any reason this
Section 4.5 is deemed to be insufficient to effectuate such resignations, then
Executive will, upon the Company’s request, execute any documents or instruments
that the Company may deem necessary or desirable to effectuate such
resignations.

4.6     Section 409A of the Code. Notwithstanding anything to the contrary in
this Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) to this Agreement and agree to cooperate fully and
take appropriate reasonable actions that preserve to the Executive, to the
maximum extent practical, the full economic benefit of this Agreement while
avoiding any such consequences under Section 409A of the Code, including
delaying payments and reforming the form of the Agreement if such action would
reduce or eliminate taxes and/or interest payable as a result of Section 409A of
the Code. In this regard, notwithstanding anything to the contrary in this
Section 4, to the extent necessary to comply with Section 409A of the Code, any
payment required under this Section 4 shall be deferred for a period of six
(6) months, regardless of the circumstances giving rise to or the basis for such
payment.

 

8



--------------------------------------------------------------------------------

5. Confidentiality, Work Product and Non-Competition and Non-Solicitation.

 

  5.1 Confidentiality.

(a) In connection with the Executive’s employment with the Company, the Company
has and will continue to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
Confidential Information. At all times, both during and after the Employment
Period, the Executive shall not directly or indirectly: (i) appropriate,
download, print, copy, remove, use, disclose, divulge, communicate or otherwise
“Misappropriate” (as defined in Section 5.4(e) hereof), any Confidential
Information, including, without limitation, originals or copies of any
Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Executive’s employment or with the
prior written consent of a majority of the Board; or (ii) take or encourage any
action that would circumvent, interfere with or otherwise diminish the value or
benefit of the Confidential Information to any of the Company Parties (as
defined in Section 5.4(b) hereof).

(b) All Confidential Information, and all other information and property
affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the respective Company Parties, the
appropriation, use and/or disclosure of which is governed and restricted by this
Agreement.

(c) The Executive acknowledges and agrees that:

(i) the Executive occupies a unique position within the Company, and the
Executive is and will be intimately involved in the development and/or
implementation of Confidential Information;

(ii) in the event the Executive breaches this Section 5.1 with respect to any
Confidential Information, such breach shall be deemed to be a Misappropriation
of such Confidential Information; and

(iii) any Misappropriation of Confidential Information will result in immediate
and irreparable harm to the Company.

(d) Upon receipt of any formal or informal request, by legal process or
otherwise, seeking the Executive’s direct or indirect disclosure or production
of any Confidential Information to any Person, the Executive shall promptly and
timely notify the Company and provide a description and, if applicable, hand
deliver a copy of such request to the Company. The Executive irrevocably
nominates and appoints the Company as the Executive’s true and lawful

 

9



--------------------------------------------------------------------------------

attorney-in-fact to act in the Executive’s name, place and stead to perform any
act that the Executive might perform to defend and protect against any
disclosure of Confidential Information.

(e) At any time the Company may request, during or after the Employment Period,
the Executive shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Company Parties within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, the Company shall have the right of reasonable
access to review, inspect, copy and/or confiscate any Confidential Information
within the Executive’s possession, custody or control.

(f) Upon termination or expiration of this Agreement, the Executive shall
immediately return to the Company all Confidential Information, and all other
information and property affecting or relating to the business of the Company
Parties, within the Executive’s possession, custody or control, regardless of
form or format, without the necessity of a prior Company request.

(g) During the Employment Period, the Executive represents and agrees that the
Executive will not use or disclose any confidential or proprietary information
or trade secrets of others, including but not limited to former employers, and
that the Executive will not bring onto the premises of the Company or access
such confidential or proprietary information or trade secrets of such others,
unless consented to in writing by said others, and then only with the prior
written authorization of the Company.

 

  5.2 Work Product/Intellectual Property.

(a) Assignment. The Executive hereby assigns to the Company all right, title and
interest to all “Work Product” (as defined in Section 5.4(h) hereof) that
(i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).

(b) Disclosure. The Executive shall promptly disclose Work Product to the Board
and perform all actions reasonably requested by the Company (whether during or
after the Employment Period) to establish and confirm the ownership and
proprietary interest of any of the Company Parties in any Work Product
(including, without limitation, the execution of assignments, consents, powers
of attorney, applications and other instruments). The Executive shall not file
any patent or copyright applications related to any Work Product except with the
written consent of a majority of the Board.

 

10



--------------------------------------------------------------------------------

  5.3 Non-Competition and Non-Solicitation.

(a) In consideration of the Confidential Information being provided to the
Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
employment and/or continued employment with the Company, and the business
relationships, Company goodwill, work experience, client, customer and/or vendor
relationships and other fruits of employment that the Executive has and will
have the opportunity to obtain, use and develop under this Agreement, the
Executive agrees to the restrictive covenants stated in this Section 5.3.

(b) From the date employment commenced until the end of the Restricted Period
(as defined in Section 5.4(g) hereof), the Executive agrees that the Executive
will not, directly or indirectly, on the Executive’s own behalf or on the behalf
of any other Person, within the United States of America or in any other country
or territory in which the businesses of the Company are conducted:

(i) engage in a Competing Business (as defined in Section 5.4(c) hereof),
including, without limitation, by owning, managing, operating, controlling,
being employed by, providing services as a consultant or independent contractor
to or participating in the ownership, management, operation or control of any
Competing Business;

(ii) induce or attempt to induce any customer, vendor, supplier, licensor or
other Person in a business relationship with any Company Party, for or with
which the Executive or employees working under the Executive’s supervision had
any direct or indirect responsibility or contact during the Employment Period,
(A) to do business with a Competing Business or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact; or

(iii)(A) solicit, recruit, persuade, influence or induce, or attempt to solicit,
recruit, persuade, influence or induce anyone employed or otherwise retained by
any of the Company Parties (including any independent contractor or consultant),
to cease or leave their employment or contractual or consulting relationship
with any Company Party, regardless of whether the Executive initiates contact
for such purposes or (B) hire, employ or otherwise attempt to establish, for any
Person, any employment, agency, consulting, independent contractor or other
business relationship with any Person who is or was employed or otherwise
retained by any of the Company Parties (including any independent contractor or
consultant).

(c) The parties hereto acknowledge and agree that, notwithstanding anything in
Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 5.3(b)(i), as long as with respect to each such

 

11



--------------------------------------------------------------------------------

investment the securities held by the Executive do not exceed five percent
(5%) of the outstanding securities of such Person and such securities are
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and (ii) the Executive may serve on
the board of directors (or other comparable position) or as an officer of any
entity at the request of the Board; provided, however, that in the case of
investments otherwise permitted under clause (i) above, the Executive shall not
be permitted to, directly or indirectly, participate in, or attempt to
influence, the management, direction or policies of (other than through the
exercise of any voting rights held by the Executive in connection with such
securities), or lend the Executive’s name to, any such Person.

(d) The Executive acknowledges that (i) the restrictive covenants contained in
this Section 5.3 hereof are ancillary to and part of an otherwise enforceable
agreement, such being the agreements concerning Confidential Information and
other consideration as stated in this Agreement, (ii) at the time that these
restrictive covenants are made, the limitations as to time, geographic scope and
activity to be restrained, as described herein, are reasonable and do not impose
a greater restraint than necessary to protect the good will and other legitimate
business interests of the Company, including without limitation, Confidential
Information (including trade secrets), client, customer and/or vendor
relationships, client and/or customer goodwill and business productivity,
(iii) in the event of termination of the Executive’s employment, the Executive’s
experiences and capabilities are such that the Executive can obtain gainful
employment without violating this Agreement and without the Executive incurring
undue hardship, (iv) based on the relevant benefits and other new consideration
provided for in this Agreement, including, without limitation, the disclosure
and use of Confidential Information, the restrictive covenants of this
Section 5.3, as applicable according to their terms, shall remain in full force
and effect even in the event of the Executive’s involuntary termination from
employment, with or without Cause and (v) the Executive has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Executive by this Agreement and consents to the terms of the restrictive
covenants in this Section 5.3, with the knowledge that this Agreement may be
terminated at any time in accordance with the provisions hereof.

5.4     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a) An “Affiliate” of any specified Person means any other Person, whether now
or hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

 

12



--------------------------------------------------------------------------------

(b) “Company Parties” means the Company, and its direct and indirect parents,
subsidiaries and Affiliates, and their successors in interest.

(c) “Competing Business” means any business that owns or operates a specialty
retail chain, which chain derives 15% or more of its revenue for the trailing 12
months from the sale of costume jewelry or accessories targeted to girls or
women.

(d) Confidential Information.

(i) Definition. “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to any of the Company Parties (as well as their customers and/or
vendors) that is confidential, proprietary or trade secret (A) by its nature,
(B) based on how it is treated or designated by a Company Party, (C) because the
disclosure of which would have a material adverse effect on the business or
planned business of any of the Company Parties and/or (D) as a matter of law.

(ii) Exclusions. Confidential Information does not include material, data,
and/or information (A) that any Company Party has voluntarily placed in the
public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that is otherwise in the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.

(iii) Inclusions. Confidential Information includes, without limitation, the
following information (including without limitation, compilations or collections
of information) relating or belonging to any Company Party (as well as their
clients, customers and/or vendors) and created, prepared, accessed, used or
reviewed by the Executive during or after the Employment Period: (1) product and
manufacturing information, such as ingredients, combinations of ingredients and
manufacturing processes; (2) scientific and technical information, such as
research and development, tests and test results, formulae and formulations,
studies and analysis; (3) financial and cost information, such as operating and
production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information and financial performance information;
(4) customer related information, such as customer related contracts, engagement
and scope of work letters, proposals and presentations, customer-related
contacts, lists, identities and prospects, practices, plans,

 

13



--------------------------------------------------------------------------------

histories, requirements and needs, price information and formulae and
information concerning client or customer products, services, businesses or
equipment specifications; (5) vendor and supplier related information, such as
the identities, practices, history or services of any vendors or suppliers and
vendor or supplier contacts; (6) sales, marketing and price information, such as
marketing and sales programs and related data, sales and marketing strategies
and plans, sales and marketing procedures and processes, pricing methods,
practices and techniques and pricing schedules and lists; (7) database, software
and other computer related information, such as computer programs, data,
compilations of information and records, software and computer files,
presentation software and computer-stored or backed-up information including,
but not limited to, e-mails, databases, word processed documents, spreadsheets,
notes, schedules, task lists, images and video; (8) employee-related
information, such as lists or directories identifying employees, representatives
and contractors, and information regarding the competencies (knowledge, skill,
experience), compensation and needs of employees, representatives and
contractors and training methods; and (9) business- and operation-related
information, such as operating methods, procedures, techniques, practices and
processes, information about acquisitions, corporate or business opportunities,
information about partners and potential investors, strategies, projections and
related documents, contracts and licenses and business records, files,
equipment, notebooks, documents, memoranda, reports, notes, sample books,
correspondence, lists and other written and graphic business records.

(e) “Misappropriate”, or any form thereof, means:

(i) the acquisition of any Confidential Information by a Person who knows or has
reason to know that the Confidential Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain
secrecy or espionage through electronic or other means (each, an “Improper
Means”); or

(ii) the disclosure or use of any Confidential Information without the express
consent of the Company by a Person who (A) used Improper Means to acquire
knowledge of the Confidential Information (B) at the time of disclosure or use,
knew or had reason to know that his or her knowledge of the Confidential
Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to the Company to maintain its secrecy or limit its use or
(C) before a material change of his or her position, knew or had reason to know
that it was Confidential Information and that knowledge of it had been acquired
by accident or mistake.

 

14



--------------------------------------------------------------------------------

(f) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.

(g) “Restricted Period” means the longer of (i) twelve (12) months after the
date of termination of employment (the Executive’s last day of work for the
Company) or (ii) the period during which the Executive is receiving payments
from the Company pursuant to Section 4 hereof.

(h) “Work Product” means all patents and patent applications, all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).

5.5     Remedies. Because the Executive’s services are unique and because the
Executive has access to Confidential Information, the Executive acknowledges and
agrees that if the Executive breaches any of the provisions of Section 5 hereof,
the Company may suffer immediate and irreparable harm for which monetary damages
alone will not be a sufficient remedy. The restrictive covenants stated in
Section 5 hereof are without prejudice to the Company’s rights and causes of
action at law.

 

  5.6 Interpretation; Severability.

(a) The Executive has carefully considered the possible effects on the Executive
of the covenants not to compete, the confidentiality provisions and the other
obligations contained in this Agreement, and the Executive recognizes that the
Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.

(b) The Executive acknowledges and agrees that the restrictive covenants set
forth in this Agreement, which restate the restrictive covenants agreed to by
the Executive at the time his employment commenced with the Company, are
reasonable and necessary in order to protect the Company’s valid business
interests. It is the intention of the parties hereto that the covenants,
provisions and agreements contained herein shall be enforceable to the fullest
extent allowed by law. If any covenant, provision or agreement contained herein
is found by a court having jurisdiction to be unreasonable in duration, scope or
character of restrictions, or otherwise to be unenforceable, such covenant,
provision or agreement shall not be rendered unenforceable thereby, but rather
the duration, scope or character of restrictions of such covenant, provision or

 

15



--------------------------------------------------------------------------------

agreement shall be deemed reduced or modified with retroactive effect to render
such covenant, provision or agreement reasonable or otherwise enforceable (as
the case may be), and such covenant, provision or agreement shall be enforced as
modified. If the court having jurisdiction will not review the covenant,
provision or agreement, the parties hereto shall mutually agree to a revision
having an effect as close as permitted by applicable law to the provision
declared unenforceable. The parties hereto agree that if a court having
jurisdiction determines, despite the express intent of the parties hereto, that
any portion of the covenants, provisions or agreements contained herein are not
enforceable, the remaining covenants, provisions and agreements herein shall be
valid and enforceable. Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all
Confidential Information or unfair competition by the Executive.

 

6. Miscellaneous.

 

  6.1 Public Statements.

(a) Media Nondisclosure. The Executive agrees that during the Employment Period
or at any time thereafter, except as may be authorized in writing by the
Company, the Executive will not directly or indirectly disclose or release to
the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with the Company and/or
any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.

(b) Non-Disparagement. The Executive agrees that during the Employment Period or
at any time thereafter, the Executive will not make any statements, comments or
communications in any form, oral, written or electronic to any Media or any
customer, client or supplier of the Company or any of its Affiliates, which
would constitute libel, slander or disparagement of the Company or any of its
Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Company or any
of its Affiliates; provided, however, that the terms of this Section 6.1(b)
shall not apply to communications between the Executive and, as applicable, the
Executive’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of procedure.
The Executive further agrees that the Executive will not in any way solicit any
such statements, comments or communications from others.

6.2     ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING

 

16



--------------------------------------------------------------------------------

ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR
CONTROVERSIES, WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES
HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT
BY OR TERMINATION FROM THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF
DAMAGES, OR THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE)
(COLLECTIVELY, “DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND
WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE
ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT.

(a) Procedure Generally. The parties agree to submit the Dispute to a single
arbitrator selected from a panel of JAMS arbitrators. The arbitration will be
governed by the JAMS Comprehensive Arbitration Rules and Procedures in effect at
the time the arbitration is commenced, subject to the terms and modifications of
this Agreement. If for any reason JAMS cannot serve as the arbitration
administrator or cannot fulfill the panel requirements of the Arbitration
Provision, the Company may select an alternative arbitration administrator, such
as AAA, to serve under the terms of this Agreement.

(b) Arbitrator Selection. To select the arbitrator, the parties shall make their
respective strikes from a panel of former federal court judges and magistrates,
to the extent available from JAMS (the “First Panel”). If the parties cannot
agree upon an arbitrator from the First Panel or if such a panel is not
available from JAMS, then the parties will next make their respective strikes
from a panel of former Illinois state court trial and appellate judges, to the
extent available from JAMS (the “Second Panel”). Any arbitrators proposed for
the First and Second Panels provided for in this Section 6.2(b) must be
available to serve in the Agreed Venue. If the parties cannot agree upon an
arbitrator from the Second Panel or if such a panel is not available from JAMS,
then the parties will next make their respective strikes from the panel of all
other JAMS arbitrators available to serve in the Agreed Venue.

(c) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY SUCH
ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY COURT
PROCEEDING, UNDER THIS AGREEMENT) SHALL BE CHICAGO, ILLINOIS (THE “AGREED
VENUE”).

(d) Authority and Decision. The arbitrator shall have the authority to award the
same damages and other relief that a court could award. The arbitrator shall
issue a reasoned award explaining the decision and any damages awarded. The
arbitrator’s decision will be final and binding upon the parties and enforceable
by a court of competent jurisdiction. The parties will abide by and perform any
award rendered by the arbitrator. In rendering the award, the arbitrator shall
state the reasons therefor, including (without limitation) any computations of
actual damages or offsets, if applicable.

 

17



--------------------------------------------------------------------------------

(e) Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the parties equally. In addition, the parties shall
each bear their own costs, expenses and attorneys’ fees incurred in arbitration.

(f) Limited Scope. The following are excluded from binding arbitration under
this Agreement: claims for workers’ compensation benefits or unemployment
benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.

6.3     Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive venue of
any such proceeding shall be in the Agreed Venue. The parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue, (b) to
waive any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court and (c) that neither party shall be required to post
any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.

6.4     Settlement of Existing Rights. In exchange for the other terms of this
Agreement, the Executive acknowledges and agrees that: (a) the Executive’s entry
into this Agreement is a condition of employment and/or continued employment
with the Company, as applicable; (b) except as otherwise provided herein, this
Agreement will replace any existing employment agreement between the parties and
thereby act as a novation, if applicable; (c) the Executive is being provided
with access to Confidential Information, including, without limitation,
proprietary trade secrets of one or more Company Parties, to which the Executive
has not previously had access; (d) all Company inventions and intellectual
property developed by the Executive during any past employment with the Company
and all goodwill developed with the Company’s clients, customers and other
business contacts by the Executive during any past employment with Company, as
applicable, is the exclusive property of the Company; and (e) all Confidential
Information and/or specialized training accessed, created, received or utilized
by the Executive during any past employment with Company, as applicable, will be
subject to the restrictions on Confidential Information described in this
Agreement, whether previously so agreed or not.

6.5     Indemnification. The Executive shall be entitled from the Effective Date
until the end of the Employment Period in the capacity as an officer or director
of the Company or any of its subsidiaries to the benefit of the indemnification
provisions contained in the By-Laws of the Company or as a matter of law,
whichever is greater. In addition, during the term of the Executive’s employment
and, where applicable under the

 

18



--------------------------------------------------------------------------------

terms of the relevant liability policy thereafter, the Executive shall be
covered under any directors’ and officers’ insurance policy maintained by the
Company.

6.6     Post-Termination Assistance. During the Restricted Period, the Executive
shall cooperate, at the reasonable request of the Company (i) in the transition
of any matter for which the Executive had authority or responsibility during the
Employment Period, or (ii) with respect to any other matter involving the
Company for which the Executive may be of assistance. The Executive shall be
entitled to reimbursement of any out-of-pocket expenses he incurs in providing
such assistance upon submission of documentation supporting such expenses.

6.7     Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.

6.8     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to principles
of conflict of laws.

6.9     Successors and Assigns; Binding Agreement. The rights and obligations of
the parties under this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their heirs, personal representatives, successors and
permitted assigns. This Agreement is a personal contract, and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated by any party
without the prior written consent of the others. As used herein, the term
“successor” as it relates to the Company, shall include, but not be limited to,
any successor by way of merger, consolidation or sale of all or substantially
all of such Person’s assets or equity interests.

6.10     Representation by Counsel; Independent Judgment. Each of the parties
hereto acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.

6.11     Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions

 

19



--------------------------------------------------------------------------------

hereto, no provision of this Agreement shall be construed unfavorably against
any of the parties on the ground that the Executive, it, or the Executive’s or
its counsel was the drafter thereof.

6.12     Survival. The applicable provisions of Sections 4, 5 and 6 hereof shall
survive the termination of this Agreement.

6.13     Notices. All notices and communications hereunder shall be in writing
and shall be deemed properly given and effective when received, if sent by
facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:

If to the Company, to:

Claire’s Stores, Inc.

2400 W. Central Road

Hoffman Estates, IL 60192

Attention: General Counsel

If to the Executive, to:

J. Per Brodin

To the address on file with the Company

or to such other address as one party may provide in writing to the other party
from time to time.

6.14     No Conflicts. The Executive represents and warrants to the Company that
his employment and the performance of his duties for the Company have not and
will not conflict with or result in a violation or breach of, or constitute a
default under any contract, agreement or understanding to which he is or was a
party or of which he is aware and that there are no restrictions, covenants,
agreements or limitations on his right or ability to enter into and perform the
terms of this Agreement.

6.15     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.

6.16     Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.

6.17     No Third Party Beneficiary Rights. Except as otherwise provided in this
Agreement, no third-party entity shall have any right to enforce any provision
of this Agreement, even if indirectly benefited by it.

 

20



--------------------------------------------------------------------------------

6.18     Withholdings. Any payments provided for hereunder shall be paid net of
any applicable withholdings required under Federal, state or local law and any
additional withholdings to which Executive has agreed.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the date first
above written.

 

CLAIRE’S STORES, INC. By:   /s/ James D. Fielding Name:   James D. Fielding
Title:  

Chief Executive Officer

 

EXECUTIVE /s/ J. Per Brodin

Name: J. Per Brodin

Title: Executive Vice President and

Chief Financial Officer

 

 

22



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

I, J. Per Brodin, the undersigned, agree to accept the compensation, payments,
benefits and other consideration provided for in Section 4.3(d) of the
Employment Agreement between me and by and between Claire’s Stores, Inc. (the
“Company”) dated as of June __, 2013 (the “Employment Agreement”) in full
resolution and satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY
RELEASE, REMISE AND FOREVER DISCHARGE the Company and Releasees from any and all
agreements, promises, liabilities, claims, demands, rights and entitlements of
any kind whatsoever, in law or equity, whether known or unknown, asserted or
unasserted, fixed or contingent, apparent or concealed, to the maximum extent
permitted by law (“Claims”), which I, my heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have
for, upon, or by reason of any matter, cause or thing whatsoever existing,
arising, occurring or relating to my employment and/or termination thereof with
the Company and Releasees, or my status as a stockholder of the Company and
Releasees, at any time on or prior to the date I execute this Release,
including, without limitation, any and all Claims arising out of or relating to
compensation, benefits, any and all contract claims, tort claims, fraud claims,
claims for bonuses, commissions, sales credits, etc., defamation, disparagement,
or other personal injury claims, claims for accrued vacation pay, claims under
any federal, state or municipal wage payment, discrimination or fair employment
practices law, statute or regulation, and claims for costs, expenses and
attorneys’ fees with respect thereto. This release and waiver includes, without
limitation, any and all rights and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Acts of 1866, 1871 and 1991, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act
(including but not limited to the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the National Labor Relations Act, the Family
and Medical Leave Act, the Equal Pay Act, the Sarbanes-Oxley Act, the Illinois
Human Rights Act, the Illinois Equal Pay Laws, the Illinois Whistleblower
Protection Act, the Illinois Wage Payment and Collection Law, and all amendments
to the foregoing, and any other federal, state or local statute, ordinance,
regulation or constitutional provision regarding employment, compensation,
employee benefits, termination of employment or discrimination in employment.
Notwithstanding the above, I do not release (i) any right to indemnification I
may have as a director, officer or employee pursuant to applicable law, the
Company’s Bylaws, and/or the Company’s certificate of incorporation, (ii) any
rights to any earned and vested benefits to which I am entitled under the terms
of any employee benefit plan maintained by the Company or any of its
subsidiaries, or (iii) any rights with respect to any vested shares of Claire’s
Stores, Inc., or vested options to purchase such shares, as I may now own,
pursuant to the written agreements governing such shares or options.

I represent and affirm (i) that I have not filed any Claim against the Company
or Releasees and (ii) that to the best of my knowledge and belief, there are no
outstanding Claims.

 

23



--------------------------------------------------------------------------------

For the purpose of implementing a full and complete release and discharge of
Claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or concealed, and that this
Release contemplates the extinction of all such Claims, including Claims for
attorney’s fees. I expressly waive any right to assert after the execution of
this Release that any such Claim has, through ignorance or oversight, been
omitted from the scope of the Release.

For purposes of this Release, the term “the Company and Releasees” includes the
Company and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.

I acknowledge I will be entitled to the compensation, payments, benefits and
other consideration provided for in Section 4.3(d) of the Employment Agreement
payable or commencing on                     , 2            , which is 30 days
following the date of the date of my termination of employment, provided that,
as of that date, I have signed and returned this Release to the Company,
attention General Counsel, and have not revoked it pursuant to the following
paragraph.

I further acknowledge that I have had at least 21 days from my receipt of this
Release, to review and consider this Release, to consult with an attorney prior
to executing this Release, and have been provided 7 days to revoke my execution
of this Release by delivering a written notice of revocation to the Company,
attention General Counsel.

I ACKNOWLEDGE THAT I HAVE READ THIS

RELEASE AND I UNDERSTAND

AND ACCEPT ITS TERMS

 

              J. Per Brodin       Date      

Sworn to before me this

         day of                         , 20        

 

 

Notary Public

 

24